Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the claims filed on 11/19/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephen Rost (Reg. No.: 61,983) on 11/30/2021.
The application has been amended as follows: (amended claims 1, 15, 27, 28, 30, 32, and 34, canceled claims 7, 14, and 29, and rejoined claims 4-6, 11-13, 15, 18-25, 27, 28, and 30-35).
	1.	(Currently Amended)	A device for applying a compressive force to the uterus so that the uterus can be compressed between the device and an applied force external of the body to treat postpartum  hemorrhage, the device comprising: 
	a contact portion for contacting the uterus and providing a compressive force thereto, the contact portion having a surface area capable of imparting the compressive force to the uterus without perforating or causing trauma to the tissue of the uterus and comprising a plurality of holes that provide fluid pathways from a front of the contact portion to a rear of the contact portion, and
	at least two elongate handles each extending from the contact portion along a respective longitudinal axis, wherein each of the at least two elongate handles is a unitary 
	wherein the at least two elongate handles permit the user to grip both of the at least two elongate handles at their respective first portions with a single hand when the first portions of the at least two elongate handles are brought together; and 
wherein at least a part of the contact portion is configured to be radially moveable relative to the longitudinal axes between a first radial position and a second radial position where the second radial position is radially outward of the first radial position, wherein when the contact portion is in the first radial position the device is in a more radially compact configuration that facilitates easier and more comfortable insertion of the device into the body relative to when the contact portion is in second radial position.

4.	(Rejoined)	The device of claim 1, wherein the at least part of the contact portion is rotatable relative another part of the contact portion and the longitudinal axes.

5.	(Rejoined)	The device of claim 4, wherein said at least part of the contact portion is connected to another part of the contact portion by a first hinge.

6.	(Rejoined)	The device of claim 5, wherein said first hinge is a living hinge.

7.	(Cancelled)

11.	(Rejoined)	The device of claim 1, further including a limiting feature for limiting the maximum insertion depth of the device in a cavity.



13.	(Rejoined)	The device of claim 12, wherein the projecting portion is a flange that is substantially circumferentially continuous about the at least one elongate handle.

14.	(Cancelled) 

15.	(Rejoined and Currently Amended)	The device of claim 1, further including a collection reservoir for receiving fluid that passes through the contact portion.

18.	(Rejoined)	The device of claim 1, further including one or more sensors or indicators for measuring pressure applied by the device against a surface.

19.	(Rejoined)	The device of claim 18, wherein the one or more sensors or indicators forms part of the contact portion.

20.	(Rejoined)	The device of claim 18, wherein the one or more sensors or indicators forms part of the at least one elongate handle.

21.	(Rejoined)	The device of claim 18, wherein the one or more sensors or indicators include a mechanical indicator.

22.	(Rejoined)	The device of claim 21, wherein the mechanical indicator includes a compressible member.

23.	(Rejoined)	The device of claim 22, wherein the compressible member is a spring.

24.	(Rejoined)	The device of claim 18, wherein the one or more sensors or indicators include an electronic sensor.

25.	(Rejoined)	The device of claim 1, wherein the contact surface is a substantially planar surface.

27.	(Rejoined and Currently Amended)	A method for treating postpartum  hemorrhage, comprising:
introducing [[a]] the device of claim 1 
compressing the uterus of the patient against the contact portion 

28.	(Rejoined and Currently Amended)	The method of claim 27, against the contact portion  external of the body to the at least two elongate handles.

29. 	(Cancelled)

30.	(Rejoined and Currently Amended)	The method of claim 28, against the contact portion 



32.	(Rejoined and Currently Amended)	The method of claim 27 wherein the device includes one or more conduits, and the method further comprises channeling fluid from the patient out of the body.

33.	(Rejoined)	The method of claim 27, wherein the device includes a limiting feature for limiting the maximum insertion depth of the device in the body of the patient, wherein the step of introducing the device into the body of a patient comprises inserting the device into a cavity of the patient until the limiting feature prevents further insertion.

34.	(Rejoined and Currently Amended)	The method of claim 33, wherein the limiting feature comprises a projecting portion extending radially outward from the at least two elongate handles at a predetermined distance from the contact portion, wherein the predetermined distance determines the maximum insertion depth of the device in the cavity where the opening of the cavity has a radius smaller than the radial extent of the projecting portion.

35.	(Rejoined)	The method of claim 27, wherein the step of introducing the device into the body of a patient comprises inserting the device into the vagina of the patient.

Rejoinder
Claims 1-3, 8-10, and 26 are allowable. The restriction requirement between the device and the method and among the species , as set forth in the Office action mailed on 08/09/2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/09/2018 is withdrawn.  Claims 4-6, 11-13, 15, and 18-25, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Amended claims 27, 28, and 30-35, directed to the method are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-6, 8-13, 15, 18-28, and 30-35 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 08/31/2021 are persuasive. The combination of Koninckx (US Pat. No.: 5,662,676) and Lally (US Pat. No.: 5,108,408) is impermissible because it would require a substantial reconstruction and redesign of the elements shown in Koninckx as well as a change in the basic principle under which the Koninckx construction was inter alia, a contact portion comprising a plurality of holes that provide fluid pathways from a front of the contact portion to a rear of the contact portion; at least two elongate handles each extending from the contact portion along a respective longitudinal axis, wherein each of the at least two elongate handles is a unitary component and is sufficiently rigid to facilitate insertion of the device into the body through the vagina and handling of the device from outside the body when inserted, each of the at least two elongate handles comprising a first portion and a second portion, the first portion of each elongate handle configured to be manipulated by a user from outside the body to transmit a force directly applied by the user via the first portion of each elongate handle to the contact portion once the contact portion and the second portion of each elongate handle have been inserted through the vagina so as to apply a compressive force to the uterus.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771